DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a facial coordinates setter that sets…”
“a region-of-interest setter that sets…”
in claims 1 and subsequent dependent claims 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2017/0061609 to Son et al.

With regard to claim 1, Son discloses a skin analyzing device (paragraphs [0008] and [0055]), comprising: 
a facial coordinates setter that sets facial coordinates on a facial image of a measurement subject by using, as a reference, a position of a facial portion identified from the facial image (paragraphs [0067], [0079] and [0142] and Figs. 6 and 13A, Son teaches identifying selected areas of a facial image either automatically identifying portions of the face or by allowing user selection of a selected area for analysis.  Specific areas of the face are highlighted in Figs. 6 and 13A); 
a region-of-interest setter that sets a first region of interest to a first facial image of the measurement subject (paragraphs [0067], [0079] and [0142] and Figs. 6 and 13A, Son teaches identifying selected areas of a facial image either automatically identifying portions of the face or by allowing user selection of a selected area for analysis), and sets a second region of interest that has facial coordinates in common with the first region of interest to a second facial image of the measurement subject (Figs. 6 and 13A illustrate a side by side comparison of two facial images that compare specific selected regions within each respective face); and 
a skin analysis user interface (UI) that displays the first facial image and the second facial image next to each other, and displays a skin analysis result in the first region of interest with respect to the first facial image, and a skin analysis result in the second region of interest with respect to the second facial image (Figs. 6 and 13A illustrate a side by side comparison of two facial images that compare specific selected regions within each respective face.  The skin analysis performed is listed in Fig. 13A with the change in skin qualitative values between the two images).

With regard to claim 2, Son discloses the skin analyzing device according to Claim 1, wherein the skin analysis result is a count of pores, an area size of a blemish, a darkness of a blemish, an area size of wrinkles, or a depth of wrinkles (Fig. 13A lists the qualitative skin features), and the skin analysis UI performs drawing in the first region of interest on the first facial image in accordance with the skin analysis result in the first region of interest, and performs drawing in the second region of interest on the second facial image in accordance with the skin analysis result in the second region of interest Fig. 13A, the regions of interest are highlighted in the first and second images).

With regard to claim 3, Son discloses the skin analyzing device according to Claim 1, wherein the region-of-interest setter obtains, from a predetermined database, electronic health record information including content of treatment that the measurement subject received on the face, and a position of the treatment, and sets the first and second regions of interest on the first and second facial images respectively at a position that is in common in the facial coordinates with the position of the treatment in the electronic health record information (paragraphs [0024], [0085]-[0086], [0093] and Fig. 6, a skin treatment record is logged in the user’s catalog of pictures for comparison of before and after 
  
With regard to claim 4, Son discloses the skin analyzing device according to Claim 3, wherein 25 P1022875the region-of-interest setter decides a size of the region of interest in accordance with the skin analysis result or the content of the treatment (Figs 6 and 13, the size of the regions are set in accordance with the size of the face and the located face areas).

With regard to claim 5, Son discloses the skin analyzing device according to Claim 1, wherein the region-of-interest setter compares a skin analysis result of an entirety of the first facial image and a skin analysis result of an entirety of the second facial image, and sets a region where change in the skin analysis results is greatest, to the first and second regions of interest (paragraph [0207], Son discloses indicating which skin area has the greatest change).

With regard to claim 6, Son discloses the skin analyzing device according to Claim 1, wherein the position of the facial portion to be used as the reference for setting the facial coordinates is a position of an eye identified from the facial image (paragraph [0219], Son discloses performing an analysis on the skin around the identified eye).

With regard to claims 7 and 8 the discussion of claim 1 applies.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669